DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzel et al (US 4,006,659).  Wurzel discloses, as seen in the marked up figures below:

    PNG
    media_image1.png
    340
    330
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    666
    media_image2.png
    Greyscale

With regard to claim 1 - A retention ring for retaining components within a transmission assembly, the retention ring comprising: 
an annular main body 16a defining an outer curved surface and an inner curved surface, the annular main body having a body distal face disposed in a distal plane and a body proximal face disposed in a proximal plane, the annular main body defining a central opening between the body proximal face and the body distal face; 
a plurality of outer retention features 12a,12b extending from the outer curved surface of the annular main body, each outer retention feature being configured to engage a member; and 
a plurality of inner retention features 16b extending from the inner curved surface of the annular main body and into the central opening.



With regard to claim 5 - each inner retention feature 16a,16b of the plurality of inner retention features having a feature proximal face lying in the proximal plane and a feature distal face lying in the distal plane (see marked up figure above).

With regard to claim 6, each inner retention feature of the plurality of inner retention features having an inner face extending from the feature proximal face to the feature distal face, the inner face being flat or concave.

With regard to claim 8 - the plurality of inner retention features 16b being disposed equidistant from one another about the inner curved surface of the annular main body, and the plurality of outer retention features 12a,b being disposed equidistant from one another about the outer curved surface of the annular main body.

With regard to claim 9 - each outer retention feature of the plurality of outer retention features being disposed at a midpoint between adjacent inner retention features of the plurality of inner retention features (see Fig. 3).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzel in view of Ostrander et al (US 4,757,887).  Wurzel discloses the annular main body and the pluralities of inner and outer retention features being unitarily formed as one piece but fails to explicitly disclose the retention ring being formed of a plastic material.  Ostrander teaches forming a retention ring for a transmission wherein said retention ring 11 is formed from plastic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retention ring of Wurzel with the teaching of Ostrander such that the retention ring is formed from plastic to allow for desired strength and durability.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 25, 2022